The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 	Applicant’s amendment, filed 08/08/2022, has been entered.
Claims 2, 9, 12-15, 18, 21-25, 27-33, 35-36, 38-39, 41-42, 44-70, 72-73 and 75 have been canceled.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are pending and currently under examination as they read on a method for treating a human having lymphoma comprising administering a composition comprising pre-formed nanoparticle complexes comprising albumin-paclitaxel nanoparticles and an anti-CD20 antibody.

This Office Action will be in response to Applicant’s amendment / remarks, filed 08/08/2022.
The Rejections of Record can be found in the previous Office Action, mailed 05/09/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Desai et al. (US 2010/0112077 A1) as evidenced by Sehn et al. (Blood 2007 109:4171-4173).
Desai et al. teach treatment of cancer with ABRAXANE (aka the paclitaxel/albumin nanoparticles recited in the claims) and the chimeric anti CD20 antibody rituximab (see [0099]). Rituximab is a commercially available therapeutic antibody approved by the FDA in 1997 for the treatment of human NHL (a form of lymphoma). Desai et al. refer to such antibodies as encompassed by the term "chemotherapeutic agent" (see [0082]). Desai et al. teach use of carboplatin in combination with antibody in the claimed methods (see [0135] and [0084]). Desai et al. disclose that the antibody and nanoparticles can be administered at the same time in the same composition (see [0142] and [0236]). The rituximab present in the composition would inherently complex with the ABRAXANE nanoparticles in the composition (as per demonstrated in Example 1 of the specification of the instant application). Desai et al. teach use of carboplatin in combination with antibody in the claimed methods (see [0135] and [0084]) and that the antibody and nanoparticles can be administered at the same time in the same composition (see [0142] and [0236]).  The rituximab/carboplastin present in the composition would inherently complex with the ABRAXANE nanoparticles in the composition. The functional attributes recited in the claims would inherently be found in the prior art because the same composition is administered to the same patient. The particles can be of sizes encompassed by that recited in the claims (see [0040] and [0213]).  Moreover, Desai taught multiple weight ratios of the nanoparticle to antibody as recited in claim 74 (see [0146]).
With regard to the newly added limitation of incubating the albumin-pacitaxel nanoparticle and anti-CD20 antibody for between about 5 minutes and 400 minutes, it is noted that given Desai et al. taught the nanoparticle and antibody can be administered at the same time in the same composition as mentioned above, Desai inherently taught incubating the nanoparticle with the antibody for between about 5 minutes and 400 minutes because rituximab is administered via infusion that typically takes 4-6 hours as evidenced by Sehn et al (Introduction, second paragraph).  Therefore, by administering rituximab in the same composition with nanoparticle, it would necessarily incubate the two for about 5 to 400 minutes and therefore result in pre-formed nanoparticle/antibody complexes.

Applicant’s argument has been considered but has not been found convincing for reasons of record.  
Applicant argues, while relying on Nevala Declaration, that there is no reasonable basis for the conclusion that the antibody and the nanoparticles would necessarily form complex.  In response, it is noted that Nevala’s experiment failed to indicate whether the composition comprising the nanoparticles and antibody had been incubated for about 5-400 minutes as required by the claims.  As such, the Declaration is not commensurate in scope with the present claims and therefore not convincing.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclosed a method for treating lymphoma comprising administering the same nanoparticle antibody complex wherein the antibody is an anti-CD20 antibody.  
Applicant’s request to hold the non-statutory double patenting rejection in abeyance until the claims are found allowable has been noted.  The rejection is therefore maintained.

Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        September 22, 2022